Exhibit 10.1

VOTING AGREEMENT

THIS VOTING AGREEMENT (“Voting Agreement”) is entered into as of April 5, 2010,
by and between ACCELRYS, INC., a Delaware corporation (“Parent”), and
             (“Stockholder”).

RECITALS

A. Stockholder is a holder of record and the “beneficial owner” (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of certain shares of common stock of Symyx Technologies, Inc.,
a Delaware corporation (the “Company”).

B. Parent, Alto Merger Sub, Inc., a Delaware corporation (“Merger Sub”), and the
Company are entering into an Agreement and Plan of Merger and Reorganization of
even date herewith (the “Merger Agreement”), which provides (subject to the
conditions set forth therein) for the merger of Merger Sub into the Company (the
“Merger”). Capitalized terms used but not otherwise defined in this Voting
Agreement have the meanings assigned to such terms in the Merger Agreement.

C. In the Merger, each outstanding share of common stock of the Company is to be
converted into the right to receive 0.7802 shares of Parent Common Stock.

D. Stockholder is entering into this Voting Agreement in order to induce Parent
to enter into the Merger Agreement and cause the Merger to be consummated.

AGREEMENT

The parties to this Voting Agreement, intending to be legally bound, agree as
follows:

SECTION 1. CERTAIN DEFINITIONS

For purposes of this Voting Agreement:

(a) “Expiration Date” shall mean the earlier of: (i) the date on which the
Merger Agreement is terminated pursuant to Section 8 thereof; (ii) the date upon
which the Merger becomes effective; or (iii) such date and time as any amendment
or change to the Merger Agreement is effected without the Stockholder’s consent
that (A) decreases the Exchange Ratio or (B) materially and adversely affects
the Stockholder.

(b) Stockholder shall be deemed to “Own” or to have acquired “Ownership” of a
security if Stockholder: (i) is the record owner of such security; or (ii) is
the “beneficial owner” (within the meaning of Rule 13d-3 under the Exchange Act)
of such security.

(c) “Subject Securities” shall mean: (i) all securities of the Company
(including all shares of Company Common Stock and all options, restricted stock
units, warrants and other rights to acquire shares of Company Common Stock)
Owned by Stockholder as of the date of this Voting Agreement; and (ii) all
additional securities of the Company (including all additional shares of Company
Common Stock and all additional options, restricted stock units, warrants and
other rights to acquire shares of Company Common Stock) of which Stockholder
acquires Ownership during the Voting Period (whether such acquisition is a
result of purchases or other transfers of Company Common Stock to Stockholder or
by virtue of a stock dividend, stock split, recapitalization, reclassification,
subdivision, combination or exchange of shares).



--------------------------------------------------------------------------------

(d) A Person shall be deemed to have effected a “Transfer” of a security if such
Person directly or indirectly: (i) sells, pledges, encumbers, grants an option
with respect to, transfers or disposes of such security or any interest in such
security to any Person other than Parent; (ii) enters into an agreement or
commitment contemplating the possible sale of, pledge of, encumbrance of, grant
of an option with respect to, transfer of or disposition of such security or any
interest therein to any Person other than Parent; or (iii) reduces such Person’s
beneficial ownership of, interest in or risk relating to such security.

(e) “Voting Period” shall mean the period commencing on the date of this Voting
Agreement and ending on the Expiration Date.

SECTION 2. TRANSFER OF SUBJECT SECURITIES AND VOTING RIGHTS

2.1 Restriction on Transfer of Subject Securities. Subject to Section 2.3,
during the Voting Period, Stockholder shall not, directly or indirectly, cause
or permit any Transfer of any of the Subject Securities to be effected;
provided, however, that nothing contained in this Voting Agreement will be
deemed to restrict the ability of Stockholder to exercise any Company Equity
Awards held by Stockholder prior to the Expiration Date.

2.2 Restriction on Transfer of Voting Rights. During the Voting Period,
Stockholder shall ensure that: (a) none of the Subject Securities is deposited
into a voting trust; and (b) no proxy is granted inconsistent with this Voting
Agreement, and no voting agreement or similar agreement is entered into, with
respect to any of the Subject Securities.

2.3 Permitted Transfers. Section 2.1 shall not prohibit a Transfer of Subject
Securities by Stockholder: (a) if Stockholder is an individual: (i) to any
member of Stockholder’s immediate family; or to a trust for the benefit of
Stockholder or any member of Stockholder’s immediate family; or (ii) upon the
death of Stockholder; or (b) if Stockholder is a partnership or limited
liability company, to one or more partners or members of Stockholder or to an
affiliated corporation under common control with Stockholder; provided, however,
that a Transfer referred to in this Section 2.3 shall be permitted only if, as a
precondition to such Transfer, the transferee agrees in a writing, reasonably
satisfactory in form and substance to Parent, to be bound by all of the terms of
this Voting Agreement.

SECTION 3. VOTING OF SHARES

3.1 Voting Covenant. Stockholder hereby agrees that, prior to the Expiration
Date, at any meeting of the stockholders of the Company, however called, or at
any adjournment or postponement thereof and on every action or approval by
written consent of the stockholders of the Company, unless otherwise directed in
writing by Parent, Stockholder shall cause any issued and outstanding shares of
Company Common Stock Owned by Stockholder as of the record date with respect to
such meeting to be voted:

(a) in favor of the adoption of the Merger Agreement;

(b) against any Company Acquisition Proposal; and

(c) against any other action, agreement, proposal or transaction involving any
of the Symyx Corporations which other action, agreement, proposal or transaction
would compete with, interfere with, impede, frustrate, prevent, burden or
nullify the Merger or the Merger Agreement.

 

2



--------------------------------------------------------------------------------

Prior to the Expiration Date, Stockholder shall not enter into any agreement or
understanding with any Person to vote or give instructions in any manner
inconsistent with clause “(a),” clause “(b)” or clause “(c)” of the preceding
sentence.

3.2 PROXY

(a) Contemporaneously with the execution of this Voting Agreement:
(i) Stockholder shall deliver to Parent a proxy in the form attached to this
Voting Agreement as Exhibit A, which shall be irrevocable to the fullest extent
permitted by law (at all times during the Voting Period) with respect to the
shares referred to therein (the “Proxy”); and (ii) if applicable, Stockholder
shall cause to be delivered to Parent an additional proxy (in the form attached
hereto as Exhibit A) executed on behalf of the record owner of any outstanding
shares of Company Common Stock that are owned beneficially (within the meaning
of Rule 13d-3 under the Exchange Act), but not of record by Stockholder.

(b) Stockholder shall not enter into any tender, voting or other agreement, or
grant a proxy or power of attorney, with respect to the Subject Securities that
is inconsistent with this Voting Agreement or otherwise take any other action
with respect to the Subject Securities that would in any way restrict, limit or
interfere with the performance of Stockholder’s obligations hereunder or the
transactions contemplated hereby.

SECTION 4. ADDITIONAL COVENANTS OF STOCKHOLDER

4.1 No Solicitation. Stockholder agrees that, during the Voting Period,
Stockholder shall not (without limiting any of the other restrictions in this
Voting Agreement), directly or indirectly, take or authorize to be taken any
action that the Company is prohibited from taking or authorizing to be taken
pursuant to Section 4.4 of the Merger Agreement

4.2 Notice of Certain Events. Stockholder agrees to promptly notify Parent of
any development occurring after the date hereof that causes any breach of any of
the representations and warranties of Stockholder set forth in Section 5 herein.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

Stockholder hereby represents and warrants to Parent as follows:

5.1 Authorization, etc. Stockholder has the power, authority and capacity to
execute and deliver this Voting Agreement and the Proxy and to perform
Stockholder’s obligations hereunder and thereunder. This Voting Agreement and
the Proxy have been duly executed and delivered by Stockholder and, assuming the
due authorization, execution and delivery of this Voting Agreement by Parent,
constitute legal, valid and binding obligations of Stockholder, enforceable
against Stockholder in accordance with their terms, subject to: (a) laws of
general application relating to bankruptcy, insolvency and the relief of
debtors; and (b) rules of law governing specific performance, injunctive relief
and other equitable remedies.

5.2 No Conflicts or Consents.

(a) The execution and delivery of this Voting Agreement and the Proxy by
Stockholder do not, and the performance of this Voting Agreement and the Proxy
by Stockholder will not: (i) conflict with or violate any Legal Requirement or
Order applicable to Stockholder or by which Stockholder or any of Stockholder’s
properties is or may be bound or affected; or (ii) result in or

 

3



--------------------------------------------------------------------------------

constitute (with or without notice or lapse of time) any breach of or default
under, or give to any other Person (with or without notice or lapse of time) any
right of termination, amendment, acceleration or cancellation of, or result
(with or without notice or lapse of time) in the creation of any Encumbrance on
any of the Subject Securities.

(b) The execution and delivery of this Voting Agreement and the Proxy by
Stockholder do not, and the performance of this Voting Agreement and the Proxy
by Stockholder will not, require any Consent of any Person.

5.3 Title to Securities. As of the date of this Voting Agreement:
(a) Stockholder holds of record (free and clear of any Encumbrances) the number
of outstanding shares of Company Common Stock set forth under the heading
“Shares Held of Record” on the signature page hereof; (b) Stockholder holds
(free and clear of any Encumbrances) the options, restricted stock units,
warrants and other rights to acquire shares of Company Common Stock set forth
under the heading “Options and Other Rights” on the signature page hereof;
(c) Stockholder Owns the additional securities of the Company set forth under
the heading “Additional Securities Beneficially Owned” on the signature page
hereof; and (d) Stockholder does not directly or indirectly Own any shares of
capital stock or other securities of the Company, or any option, restricted
stock unit, warrant or other right to acquire (by purchase, conversion or
otherwise) any shares of capital stock or other securities of the Company, other
than the shares and options, restricted stock units, warrants and other rights
set forth on the signature page hereof.

5.4 Accuracy of Representations. The representations and warranties contained in
this Voting Agreement are accurate in all respects as of the date of this Voting
Agreement, and will be accurate in all respects at all times prior to the
Expiration Date as if made as of any such time or date.

SECTION 6. MISCELLANEOUS

6.1 Stockholder Information. Stockholder hereby agrees to permit Parent, the
Company and Merger Sub to publish and disclose in the Form S-4 Registration
Statement, the Joint Proxy Statement/Prospectus and any other public disclosure
that Parent and the Company mutually determine to be necessary or desirable in
connection with the Merger and any other transactions contemplated by the Merger
Agreement Stockholder’s identity and ownership of shares of Company Common Stock
and the nature of Stockholder’s commitments, arrangements and understandings
under this Voting Agreement.

6.2 Further Assurances. From time to time and without additional consideration,
Stockholder shall execute and deliver, or cause to be executed and delivered,
such additional transfers, assignments, endorsements, proxies, consents and
other instruments, and shall take such further actions, as Parent may reasonably
request for the purpose of carrying out and furthering the intent of this Voting
Agreement.

6.3 Expenses. All costs and expenses incurred in connection with the
transactions contemplated by this Voting Agreement shall be paid by the party
incurring such costs and expenses.

6.4 Notices. Any notice or other communication under this Voting Agreement shall
be in writing and shall be deemed to have been duly given or made as follows:
(a) if sent by registered or certified mail in the United States return receipt
requested, upon receipt; (b) if sent by nationally recognized overnight air
courier (such as Federal Express), one business day after mailing; (c) if sent
by facsimile transmission before 5:00 p.m., when transmitted and receipt is
confirmed; (d) if sent by facsimile transmission after 5:00 p.m. and receipt is
confirmed, on the following business day; and (e) if otherwise actually
personally delivered, when delivered, provided that such notices, requests,
demands and other communications are delivered to the address set forth below,
or to such other address as any party shall provide by like notice to the other
parties to this Voting Agreement:

if to Stockholder:

at the address set forth on the signature page hereof; and

 

4



--------------------------------------------------------------------------------

if to Parent:

Accelrys, Inc.

10188 Telesis Court, Suite 100

San Diego, CA 92121

Attention: David R. Mersten, Esq.

Facsimile: (858) 799-5107

with a copy to:

Paul, Hastings, Janofsky & Walker LLP

4747 Executive Drive, Ste 1200

San Diego, CA 92121

Attention: Carl R. Sanchez

Facsimile: (858) 458-3130

6.5 Severability. Any term or provision of this Voting Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions of this Voting
Agreement or the validity or enforceability of the offending term or provision
in any other situation or in any other jurisdiction. Upon such determination
that any term or provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Voting Agreement
so as to effect the original intent of the parties as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the fullest extent possible.

6.6 Entire Agreement. This Voting Agreement, the Proxy, the Merger Agreement and
any other documents delivered by the parties in connection herewith constitute
the entire agreement between the parties with respect to the subject matter
hereof and thereof and supersede all prior agreements and understandings between
the parties with respect thereto.

6.7 Amendments. This Voting Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of Parent and Stockholder.

6.8 Assignment; Binding Effect; No Third Party Rights. Except as provided
herein, neither this Voting Agreement nor any of the interests or obligations
hereunder may be assigned or delegated by Stockholder, and any attempted or
purported assignment or delegation of any of such interests or obligations shall
be void. Subject to the preceding sentence, this Voting Agreement shall be
binding upon Stockholder and Stockholder’s heirs, estate, executors and personal
representatives and Stockholder’s successors and assigns, and shall inure to the
benefit of Parent and its successors and assigns. Without limiting any of the
restrictions set forth in Section 2, Section 3 or elsewhere in this Voting
Agreement, this Voting Agreement shall be binding upon any Person to whom any
Subject Securities are transferred. Nothing in this Voting Agreement is intended
to confer on any Person (other than Parent and its successors and assigns) any
rights or remedies of any nature.

 

5



--------------------------------------------------------------------------------

6.9 Specific Performance. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Voting Agreement or the Proxy
were not performed in accordance with its specific terms or were otherwise
breached. Stockholder agrees that, in the event of any breach or threatened
breach by Stockholder of any covenant or obligation contained in this Voting
Agreement or in the Proxy, Parent shall be entitled (in addition to any other
remedy that may be available to it, including monetary damages) to obtain: (a) a
decree or order of specific performance to enforce the observance and
performance of such covenant or obligation; and (b) an injunction restraining
such breach or threatened breach. Stockholder further agrees that neither Parent
nor any other Person shall be required to obtain, furnish or post any bond or
similar instrument in connection with or as a condition to obtaining any remedy
referred to in this Section 6.9, and Stockholder irrevocably waives any right he
or it may have to require the obtaining, furnishing or posting of any such bond
or similar instrument.

6.10 Attorneys’ Fees. If any Legal Proceeding relating to this Voting Agreement
or the enforcement of any provision of this Voting Agreement is brought against
Stockholder, the prevailing party shall be entitled to recover reasonable
attorneys’ fees, costs and disbursements (in addition to any other relief to
which the prevailing party may be entitled).

6.11 Non-Exclusivity. The rights and remedies of Parent under this Voting
Agreement are not exclusive of or limited by any other rights or remedies which
it may have, whether at law, in equity, by contract or otherwise, all of which
shall be cumulative (and not alternative).

6.12 Governing Law; Jurisdiction; Waiver of Jury Trial. This Voting Agreement
and the Proxy shall be governed by, and construed in accordance with, the laws
of the State of Delaware, regardless of the laws that might otherwise govern
under applicable principles of conflicts of laws thereof. In any action between
any of the parties arising out of or relating to this Voting Agreement, the
Proxy or any of the transactions contemplated by this Voting Agreement or the
Proxy, each of the parties: (a) irrevocably and unconditionally consents and
submits to the exclusive jurisdiction and venue of the Chancery Court of the
State of Delaware; (b) irrevocably waives the right to trial by jury; and
(c) irrevocably consents to service of process by first class certified mail,
return receipt requested, postage prepaid, to the address at which Stockholder
or Parent, as the case may be, is to receive notice in accordance with
Section 6.4.

6.13 Counterparts; Exchanges by Facsimile or Electronic Delivery. This Voting
Agreement may be executed in separate counterparts, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument. The exchange of a fully
executed Voting Agreement (in counterparts or otherwise) by facsimile or
electronic delivery shall be sufficient to bind the parties to the terms and
conditions of this Voting Agreement.

6.14 Captions. The captions contained in this Voting Agreement are for
convenience of reference only, shall not be deemed to be a part of this Voting
Agreement and shall not be referred to in connection with the construction or
interpretation of this Voting Agreement.

6.15 Waiver. Subject to the remainder of this Section 6.15, at any time prior to
the Expiration Date, any party hereto may: (a) extend the time for the
performance of any of the obligations or other acts of the other parties to this
Voting Agreement; (b) waive any inaccuracy in or breach of any representation,
warranty, covenant or obligation of the other party in this Voting Agreement or
in any document delivered pursuant to this Voting Agreement; and (c) waive
compliance with any covenant, obligation or condition for the benefit of such
party contained in this Voting Agreement. No failure on the part of Parent to
exercise any power, right, privilege or remedy under this Voting Agreement, and
no delay on the part of Parent in exercising any power, right, privilege or
remedy under this Voting Agreement, shall

 

6



--------------------------------------------------------------------------------

operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy. Parent shall not be deemed to have waived any claim available to Parent
arising out of this Voting Agreement, or any power, right, privilege or remedy
of Parent under this Voting Agreement, unless the waiver of such claim, power,
right, privilege or remedy is expressly set forth in a written instrument duly
executed and delivered on behalf of Parent; and any such waiver shall not be
applicable or have any effect except in the specific instance in which it is
given.

6.16 Independence of Obligations. The covenants and obligations of Stockholder
set forth in this Voting Agreement shall be construed as independent of any
other Contract between Stockholder, on the one hand, and the Company or Parent,
on the other. The existence of any claim or cause of action by Stockholder
against the Company or Parent shall not constitute a defense to the enforcement
of any of such covenants or obligations against Stockholder. Nothing in this
Voting Agreement shall limit any of the rights or remedies of Parent under the
Merger Agreement, or any of the rights or remedies of Parent or any of the
obligations of Stockholder under any agreement between Stockholder and Parent or
any certificate or instrument executed by Stockholder in favor of Parent; and
nothing in the Merger Agreement or in any other such agreement, certificate or
instrument, shall limit any of the rights or remedies of Parent or any of the
obligations of Stockholder under this Voting Agreement.

6.17 Other Capacities. Notwithstanding any provision of this Voting Agreement to
the contrary, nothing in this Voting Agreement shall limit or restrict
Stockholder from acting in good faith in Stockholder’s capacity as a director or
officer of the Company (it being understood that this Voting Agreement shall
apply to Stockholder solely in Stockholder’s capacity as a stockholder of the
Company).

6.18 Construction.

(a) For purposes of this Voting Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include masculine
and feminine genders.

(b) The parties agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Voting Agreement.

(c) As used in this Voting Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(d) Except as otherwise indicated, all references in this Voting Agreement to
“Sections” and “Exhibits” are intended to refer to Sections of this Voting
Agreement and Exhibits to this Voting Agreement.

[Remainder of page intentionally left blank.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent and Stockholder have caused this Voting Agreement to
be executed as of the date first written above.

 

ACCELRYS, INC.

 

By  

 

Title   STOCKHOLDER

 

Signature  

 

Printed Name Address:  

 

 

 

 

 

Facsimile:  

 

 

Shares Held of Record

 

Options and Other Rights

 

Additional Securities

Beneficially Owned



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF IRREVOCABLE PROXY

Proxy



--------------------------------------------------------------------------------

IRREVOCABLE PROXY

The undersigned stockholder (the “Stockholder”) of Symyx Technologies, Inc. a
Delaware corporation (the “Company”), hereby irrevocably (to the fullest extent
permitted by law) appoints and constitutes Accelrys, Inc., a Delaware
corporation (“Parent”), and Max Carnecchia and Michael A. Piraino, solely in
their capacities as executive officers of Parent, and each of them, the
attorneys and proxies of the Stockholder, with full power of substitution and
resubstitution, to the full extent of the Stockholder’s rights with respect to
the outstanding shares of capital stock of the Company owned of record by the
Stockholder as of the date of this proxy, which shares are specified on the
final page of this proxy. (The shares of the capital stock of the Company
referred to in the immediately preceding sentence are referred to as the
“Shares.”) Upon the execution of this proxy, all prior proxies given by the
Stockholder with respect to any of the Shares are hereby revoked, and the
Stockholder agrees that no subsequent proxies inconsistent with this Proxy will
be given with respect to any of the Shares.

This proxy is irrevocable, is coupled with an interest and is granted in
connection with, and as security for, the Voting Agreement, dated as of the date
hereof, between Parent and the Stockholder (the “Voting Agreement”), and is
granted in consideration of Parent entering into the Agreement and Plan of
Merger and Reorganization, dated as of the date hereof, among Parent, Alto
Merger Sub, Inc., a wholly-owned subsidiary of Parent, and the Company (the
“Merger Agreement”). This proxy will terminate on the Expiration Date (as
defined in the Voting Agreement).

Prior to the Expiration Date, the attorneys and proxies named above will be
empowered, and may exercise this proxy, to vote any Shares owned by the
undersigned, at any meeting of the stockholders of the Company, however called,
or at any adjournment or postponement thereof and on every action or approval by
written consent of the stockholders of the Company:

(a) in favor of the adoption of the Merger Agreement;

(b) against any Company Acquisition Proposal (as such terms are defined in the
Merger Agreement); and

(c) against any other action, agreement, proposal or transaction involving any
of the Symyx Corporations which other action, agreement, proposal or transaction
would compete with, interfere with, impede, frustrate, prevent, burden or
nullify the Merger or the Merger Agreement.

The Stockholder may vote the Shares on all other matters not referred to in this
proxy, and the attorneys and proxies named above may not exercise this proxy
with respect to such other matters.

This proxy shall be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of the Stockholder (including any
transferee of any of the Shares).

Any term or provision of this proxy that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions of this proxy or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction. Upon such determination that any term or provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this proxy so as to effect the original intent
of the parties as closely as possible in an acceptable manner to the end that
the transactions contemplated hereby are fulfilled to the fullest extent
possible.

[Signature page follows]

Proxy



--------------------------------------------------------------------------------

Dated: April 5, 2010   STOCKHOLDER  

 

  Signature  

 

  Printed Name   Number of shares of common stock of the Company owned of record
as of the date of this proxy:  

 

Proxy